On Application for Rehearing.
Had not the Revenue Act of July 12, 1888, been passed by the Legislature, no one -would contend that the constitutional amendment promulgated on May 12, 1888, would have operated to exempt plaintiff’s property from the tax of 1888, which had then been regularly levied under the act of 1886, duly assessed and was then duly collectible. To hold otherwise would be to give a retroactive operation to the amendment, which we have heretofore distinctly denied. 40 An. 697.
The claim of exemption from taxation for the year urged by plaintiff is, therefore, based, not on the constitutional amendment, but on the subsequent legislative act.
Nothing is better settled than that the Legislature is powerless, directly or indirectly, to grant exemptions from taxation.
This view is conclusive against the plaintiff’s pretensions.
Rehearing refused.